DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8, 11-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US 2017/0092621).

Regarding claim 2, Das discloses a semiconductor package comprising:

a second die comprising a second bridge interconnect region, the second bridge interconnect region comprising a plurality of conductive bumps having an average pitch between adjacent bumps smaller than the average pitch between adjacent bumps of the first bridge interconnect region (140, Fig. 1 and paragraphs 0061-0062);
a bridge die comprising a first contact area to connect to the first bridge interconnect region and a second contact area to connect to the second bridge interconnect region, the bridge die comprising a plurality of interconnect layers, wherein the plurality of conductive bumps of the first bridge interconnect region are connected to the plurality of conductive bumps of the second bridge interconnect region by the plurality of interconnect layers (110, Fig. 1 and paragraphs 0061-0063).

Regarding claim 3, Das further discloses wherein the bridge die comprises silicon (110, Fig. 1 and paragraphs 0063, 0037-0040).

Regarding claim 4, Das further discloses wherein at least one of the first die or the second die is selected from the group consisting of a central processing unit, a flash memory, a Wi-Fi transmitter, and a global positioning system (paragraphs 0075-0079, 0134-0135).



Regarding claim 6, Das further discloses wherein the average pitch between bumps of the first bridge interconnect region is in a range of from about 75 microns to about 150 microns (paragraphs 0075-0085).

Regarding claim 7, Das further discloses wherein the average pitch between bumps of the second bridge interconnect region is in a range of from about 20 microns to about 70 microns (paragraphs 0075-0085).

Regarding claim 8, Das further discloses wherein the first die is larger by at least one of surface area and volume than the second die (Fig. 1 and paragraph 0085).


Regarding claim 11, Das discloses a method of making a semiconductor package, the method comprising: 
connecting a first die (150 or 160, Fig. 1 and paragraphs 0061-0062) to a bridge die (110, Fig. 1 and paragraph 0063) along a first bridge interconnect region, the
first bridge interconnect region comprising a plurality of conductive bumps having an average pitch between adjacent bumps (Fig. 1 and paragraphs 0061-0063); and


Regarding claim 12, Das further discloses wherein the bridge die comprises silicon (110, Fig. 1 and paragraphs 0063, 0037-0040).

Regarding claim 14, Das further discloses wherein the average pitch between bumps of the first bridge interconnect region is in a range of from about 10 times to about 0.25 times greater than the average pitch between adjacent bumps of the second bridge interconnect region (paragraphs 0075-0085).

Regarding claim 15, Das further discloses wherein the average pitch between bumps of the first bridge interconnect region is in a range of from about 75 microns to about 150 microns (paragraphs 0075-0085).



Regarding claim 17, Das further discloses wherein the first die is larger by at least one of surface area and volume than the second die (Fig. 1 and paragraph 0085).

Regarding claim 18, Das further discloses wherein at least one of the first die or the second die is selected from the group consisting of a central processing unit, a flash memory, a Wi-Fi transmitter, and a global positioning system (paragraphs 0075-0079, 0134-0135).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2017/0092621).

Regarding claims 9-10, Das discloses the semiconductor package of claim 2, as mentioned above.  Das does disclose wherein the second die further comprises a first breakout region comprising a plurality of conductive bumps located adjacent the second interconnect region at a first location, wherein a pitch between the adjacent bumps of at least one of the first breakout region and the second breakout region is in a range of from about 10 times to about 0.5 times larger than the pitch of adjacent bumps of the second interconnect region.
However, the primary teachings of Das is to utilize a combination of interconnect structures of various dimensions to interconnect a number of semiconductor structures with various sizes, shapes and package pitches in a same layer of the semiconductor device (paragraph 0085) and therefore, such limitations would be deemed obvious to one of ordinary skill in the art at the time of filing.

Regarding claim 13, the Examiner takes official notice that the limitation of further comprising at least partially embedding at least one of the first die, the second die, or the bridge die in a substrate, would have been obvious to one of ordinary skill in the art at the time of filing since such practices were commonly employed at the time of filing.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/3/21